Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1- 12 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement filed January 7, 2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The submitted reference not in the English language is:  NPL No. 1.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the elements “the [a] production process” (lines 4-5), “[the] operating parameters of the machine”, “[the] production parameters of the machine”, and “the [at least one] smart device” that fail to provide sufficient antecedent basis, hence render the claim indefinite.
Claim 9 recites the element “to maintain this connection [to maintain connection]” that fails to provide sufficient antecedent basis, hence render the claim indefinite.
Claims 2-12 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Azieres et al. (US 6,646,564) in view of Cairns (WO 2016/164931).

With respect to claim 1, Azieres teaches a system for wireless monitoring of operating and production parameters of a machine for food production, particularly a clipping machine, having a sealed housing protected at least against moisture1 (system for remote monitoring and control of equipment operating parameters in processing of food products, fig.1 and col.3 lines 22-29), comprising: 
- at least one measuring and control device (PLC 106, fig.1) for controlling the production process executed by the machine and measuring the operating and/or production parameters of the machine (controlling the processing of food products and monitoring of various parameters and conditions of equipment operation and performance such as item count per hour of products being processed to measure operating process conditions and product characteristics of a food processing line, col.3 lines 62-67 and lines 20-67); 
- operating parameter determining sensors for determining operating parameters of the machine, wherein the operating parameter determining sensors are arranged in the machine and are connected to the at least one measuring and control device (plurality of sensors 102 affixed inside equipment 100 to monitor various parameters and conditions indicative of equipment operation and performance, including internal temperature of tunnel and speed of conveyer belt, col.3 lines 34-62); 
- production parameter determining devices for determining production parameters of the machine, wherein the production parameter determining devices are arranged in the machine and are connected to the at least one measuring and control device (plurality of sensors 102 to monitor various parameters and conditions including item count per hour of products being processed, col.3 lines 34-62); 
- at least one wireless communication device is connected with the at least one measuring and control device (wireless networks 136 connected to PLC 106, fig.1 and col.4 lines 36-57); 
- a user interface and display device (user interfaces and displays of devices 112, 114, 120, 124, 130, 134, 138, fig.1), the user interface and display device being connected to the at least one measuring and control device (communicatively connected to PLC 106 via wireless networks 140 and 136, fig.1 and col.4 lines 36-47); and 
- at least one smart device (phone device 134, fig.1, having access to PLC 106 and to receive data from sensors 102 and to transmit commands to modify settings of operating controls of PLC 104 to effect changes in operation of the equipment 100 is interpreted as a smart device, col.5 lines 14-19) wherein the at least one wireless communication device is configured to generate login details for wireless communication of the smart device via the user interface and display device (user secured access with proper authorization and subjected to firewalls to control PLC 106 to effect changes in operation of equipment 100, col.5 line 15-22).  
	With respect to claim 1, Azieres does not teach of a wireless monitoring system having a sealed housing comprising at least one measuring and control device being arranged inside the sealed housing, at least one wireless communication device which is arranged inside the sealed housing, a user interface and display device which is provided outside the sealed housing, and at least one smart device having at least an optical reading unit, wherein the at least one wireless communication device is configured to generate login details for wireless communication and encrypt the login details into a binary code which can be read by the optical reading unit.
	However, it is known by Cairns to teach of a wireless monitoring system having a sealed housing (Cairns: moisture prevention with sealed housing of beacon enclosure 710, fig.7 and par.0032-0033; or moisture prevention with sealed housing of detector enclosure 910, fig.9 and par.0067), including at least one measuring and control device being arranged inside the sealed housing (Cairns: microprocessor 708 contained inside sealed housing of beacon enclosure 710, fig.7 and par.0032; or microprocessor 908 contained inside sealed housing of detector enclosure 910, fig.9), at least one wireless communication device which is arranged inside the sealed housing (Cairns: wireless transceiver 702 contained inside sealed beacon enclosure 710, fig.7 and par.0032; or wireless transceiver 902 contained inside sealed housing of detector enclosure 910, fig.9), a user interface and display device which is provided outside the sealed housing (Cairns: user interface and display of smart phone 602/916 is provided outside the sealed housing of detector enclosure 910, fig.9), and at least one smart device (Cairns: smart phone 602/916, fig.6/9) having at least an optical reading unit, wherein the at least one wireless communication device is configured to generate login details for wireless communication and encrypt the login details into a binary code which can be read by the optical reading unit (Cairns: using smart phone, an authorized user can log into web application to scan the QR code reflecting unique ID of the beacon, par.0051-0052, QR code are encrypted binary codes, par.0051).
	Because Cairns is also directed to a wireless system (Cairns: fig.1; Azieres: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a sealed housing/enclosure and a required user ID access based on scanned QR code as taught by Cairns for the purpose of preventing moisture entry of the beacon device when exposed to liquids (Cairns: par.0033) and for the purpose of authorizing a user with a unique ID for access/control to the beacon (Cairns: par.0051).

With respect to claim 2, Azieres and Cairns in combination teaches wherein the at least one measuring and control device is configured to transmit the encrypted login details to the user interface and display device to be displayed (Azieres: encryption of transmitted information, col.2 lines 20-33 and col.5 lines 19-22).  

With respect to claim 3, Azieres and Cairns in combination teaches wherein the binary code displayed on the user interface and display device is adapted to be captured by the optical reading unit of the smart device, wherein the at least one smart device provides a software application adapted to decrypt the binary code (Cairns: using smart phone, an authorized user can log into web application to scan the QR code reflecting unique ID of the beacon, par.0051-0052, QR code are encrypted binary codes, par.0051) and to access the operating and production parameters of the machine (Azieres: user secured access with proper authorization and data and commands are secured through encryption and subjected to firewalls to control PLC 106 to effect changes in operation of equipment 100, col.2 lines 20-33 and col.5 lines 19-22).  

With respect to claim 4, Azieres and Cairns in combination teaches wherein the user interface and display device is provided with an input device being connected to a processing device which is configured to process user input (Azieres: each of user portable devices 130, 134, and 124 includes user interface and display for user input, fig.1).  

With respect to claim 5, Azieres and Cairns in combination teaches wherein an antenna for signal enhancement is provided outside the sealed housing and connected to the wireless communication device (Cairns: antenna 704/904 connected to wireless transceiver 702/902, fig.7/9).  

With respect to claim 6, Azieres and Cairns in combination teaches wherein the user interface and display device or the smart device is configured to initiate a machine self-testing procedure (Azieres: access to control of the equipment is provided to user operator through PLC 106 with troubleshooting menus with guided selectable operating maintenance paths of action, col.6 lines 55-67).  

With respect to claim 7, Azieres and Cairns in combination teaches wherein the parameters determined by the operating parameter determining sensors (Azieres: plurality of sensors 102 affixed inside equipment 100 to monitor various parameters and conditions indicative of equipment operation and performance, including internal temperature of tunnel and speed of conveyer belt, col.3 lines 34-62) and the production parameter determining devices are adapted to be stored in an external memory (Azieres: plurality of sensors 102 to monitor various parameters and conditions including item count per hour of products being processed, col.3 lines 34-62, where signals from sensors 102 to be stored on a remote global database 126 for viewing by operator/personnel of 124 and 130, col.3-4 lines 63-67 and lines 1-5).  

With respect to claim 8, Azieres and Cairns in combination teaches wherein the wireless communication device is configured to wirelessly forward the operating parameters and production parameters to the external memory (Azieres: remote global database 126 of user interface and display of workstation 124 is communicated wirelessly via wireless networks 140 and 136, fig.1 and col.4 lines 36-47).
  
With respect to claim 9, Azieres and Cairns in combination teaches wherein the wireless communication device is configured to log in into an intranet and to maintain this connection (Azieres: intranets access via wireless networks 140 and 136, fig.1 and col.4 lines 36-47).  

With respect to claim 12, Azieres and Cairns in combination teaches wherein the binary code displayed on the user interface and display device is a QR code (Cairns: using smart phone, an authorized user can log into web application to scan the QR code reflecting unique ID of the beacon, par.0051-0052, QR code are encrypted binary codes, par.0051).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Azieres et al. (US 6,646,564) in view of Cairns (WO 2016/164931) and further in view of Connolly et al. (US 2015/0067018).

With respect to claims 10-11, Azieres and Cairns combined does not teach wherein the wireless communication device is configured to wirelessly forward an order of spare parts and wirelessly forward an order of expendable materials dependent on the supply.
However, it is known by Connolly to teach of a wireless communication device is configured to wirelessly forward an order of spare parts and wirelessly forward an order of expendable materials dependent on the supply (Connolly: analysis system 102 wireless connected to components 110 of equipment 108 and user device 104, par.0061; analysis system 102 presents to user device 104 on availability of needed part in available location via inventory logs and how long it takes to deliver the part to current location of user device 104, par.0098; analysis system 102 presents and allow user to place an order for the part to be purchased and be delivered, par.0098; analysis system 102 search for replacement parts 1602 in inventory stock parts 1604 that are available for replacement use, par.0142).
Because Connolly is also directed to wireless/remote management system (Connolly: fig.1; Cairns: fig.1; Azieres: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a replacement parts ordering interface of expendable materials dependent on the supply as taught by Connolly for the purpose of allowing users of mobile device to remotely obtain assistance from experts with monitoring, diagnosing, repair, and replacement of components of equipment (Connolly: par.0029).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Muenzberg et al. (WO 2010/118864), Ebert et al. (EP 3 566 585).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 8, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).